CONSULTING AGREEMENT FOR TECHNICAL OR OTHER SERVICES

EFFECTIVE DATE: January 31, 2005

This Consulting Agreement for Technical or Other Services (the “Agreement”) is
made by and between JMAR Technologies, Inc., a Delaware corporation (“the
Company”), and The LXT Group, a California general partnership (the
“Consultant”) as follows:

1. Engagement of Services and compensation. For the period commencing on the
Effective Date and continuing until December 31, 2005, the Company hereby
engages Consultant to perform at least 1100 hours of services for compensation
equal to $110 per hour, for aggregate compensation for services rendered of
$121,000. Such compensation shall be paid by the 15th day of each month for
hours billed for the agreed-upon tasks finished in the preceding month. The
Company intends to assign tasks that can be completed within the month in which
they are undertaken. Although the tasks and the number of hours assigned to
Consultant may fluctuate from month-to-month, the Company agrees to provide
Consultant with agreed-upon assignments totaling a minimum of fifty (50) hours
per month. If for whatever reason Company fails to provide Consultant 1100 hours
of agreed-upon assignments during the term of this agreement, Company is
nonetheless obligated to pay Consultant for 1100 hours of service. Consultant
shall keep records of the hours devoted to such services and will provide a
summary to the Company at such intervals as the Company may reasonably request,
but no more than once in a thirty (30) day period. The initial tasks to be
performed by Consultant are described in attached Exhibit A, which is
incorporated herein by this reference. The Company and Consultant will, on at
least a monthly basis, agree on the tasks and the estimated hours for such tasks
and shall describe those tasks and hours on a modified Exhibit A (“Project
Assignment(s)”). Subject to the terms of this Agreement, Consultant, through
individuals designated by the Company as to specific matters, will work on the
tasks set forth in Exhibit A or such other Project Assignment(s) accepted by
Consultant within the agreed-upon estimated hours and by the completion dates
set forth therein. If it appears that an agreed-upon task will exceed the
estimated agreed-upon hours by 25%, Consultant will so advise the Company and
the Company can then determine whether Consultant should continue with the task.
If the parties agree on another Project Assignment, they shall execute a revised
Exhibit A and this Agreement shall be deemed modified to include such Project
Assignment. Any services rendered after December 31, 2005 or exceeding 1100
hours shall be compensated separately at the rates agreed upon in writing
between the parties, but in all other respects shall be subject to the terms and
provisions of this Agreement. If Company requires Consultant to travel in
connection with any Project Assignment, Company will pay Consultant for such
travel time up to a maximum of eight (8) hours a day.

2. Expenses. Consultant will be reimbursed only for expenses which are expressly
provided for in this Agreement or which have been approved in advance orally or
in writing by the Company, including travel expenses, provided Consultant has
furnished such documentation for authorized expenses as the Company may
reasonably request. Consultant shall invoice the Company monthly for expenses
and shall provide such reasonable receipts or other documentation of expenses as
the Company might request, including copies of time records.

3. Company’s Proprietary Rights.

3.1 During the term of this Agreement, Consultant may receive and otherwise be
exposed to information regarding the patents, trade secrets, technology and
business of the Company. Consultant therefore agrees that all Proprietary
Information (as defined in Section 3.2), whether presently existing or developed
in the future, whether or not patentable or registrable under copyright law,
shall be the sole property of the Company, and that the Company shall be the
sole owner of intellectual property and other rights in connection with such
Proprietary Information.

3.2 “Proprietary Information” includes any information created, discovered,
developed, or otherwise known to the Company (including without limitation
information created, discovered, developed or made known to Consultant or the
Company as a result of the provision of Consultant’s services hereunder), and
any information assigned or otherwise conveyed to the Company by another entity
that has commercial value in the business in which the entity is engaged.
“Proprietary Information” shall not, however, include any information in the
public domain or known in the trade or industry or known to Consultant before
April 16, 2004.

3.3 By way of illustration, but not limitation, Proprietary Information
specifically includes inventions, developments, designs, applications,
improvements, trade secrets, formulae, ideas, know-how, methods or processes,
discoveries, techniques and data developed by Consultant which has arisen from
the performance of its services under this Agreement (hereinafter collectively
referred to as “Inventions”); information regarding plans for research,
development, new products, marketing and selling business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and information regarding the skills and compensation of employees of
the Company.

4. Recognition of Company’s Rights; Nondisclosure.

4.1 Consultant agrees not to reproduce Proprietary Information in any format,
except as necessary for Consultant’s performance of its services hereunder.

4.2 During the term of this Agreement and after its termination, Consultant will
keep in confidence all Proprietary Information and shall not disclose to any
third party any Proprietary Information without the prior written consent of the
Company. Consultant shall not use any Proprietary Information without the prior
written consent of the Company, unless such actions are required in the ordinary
course of performing its services for the Company pursuant to this Agreement.

4.3 Consultant agrees not to disclose, without the prior written consent of the
Company the terms and conditions under which Consultant will provide services in
connection with this Agreement other than to its professional service providers.

5. Nondisclosure of Third-Party Information. Consultant understands that the
Company has received, and in the future will receive, information from third
parties that is confidential or proprietary (“Third-Party Information”).
Consultant recognizes the Company’s duty to maintain the confidentiality of such
information. During the term of this Agreement and thereafter, Consultant will
hold Third-Party Information in confidence and will not disclose or use
Third-Party Information except as permitted by the agreement between the Company
and such third party as to which Consultant has been provided written notice,
and as necessary for performing its services under this Agreement, unless
expressly authorized to act otherwise by a written statement of an officer of
the Company.

6. Assignment of Proprietary Rights.

6.1 Consultant agrees to disclose to the Company, and hereby assigns to the
Company, Consultant’s entire right, title and interest in and to any and all
Inventions which are related to the scientific and other business programs of
the Company (and all proprietary rights with respect thereto), including all
copyrights, trademarks and other intellectual property rights contained therein,
whether or not patentable, which are made, conceived of, or reduced to practice
or learned by Consultant, either alone or jointly with others in the course of
performing his services hereunder (the “Work Product”). Consultant agrees that
all such Work Product is the sole property of the Company unless otherwise
agreed.

6.2 This Article 6 shall not apply to Inventions which are not related to or
useful in the scientific and other business programs of the Company, or which do
not result from the services performed by Consultant.

6.3 Consultant understands that, to the extent this Agreement shall be construed
in accordance with the laws of any state which precludes a requirement in an
agreement to assign certain classes of inventions made by an individual acting
as an Consultant, this Article 6 shall be interpreted not to apply to any
invention which a court rules and/or the Company agrees falls within such
classes.

7. Enforcement of Proprietary Rights; Appointment as Agent.

7.1 Consultant agrees to assist the Company at the Company’s expense (which may
include compensation at the rate set forth in Section 1 above) in obtaining and
enforcing United States and foreign patents and other intellectual property
rights and protections relating to the Work Product in all countries, including
the agreement to execute, verify and deliver such documents and perform such
other acts for the Company (including appearing as a witness) which are
necessary to apply, obtain, sustain, and enforce such patents and other
intellectual property rights and protections on the Work Product. Consultant’s
obligation to assist the Company as described in this Article 7 shall continue
beyond the termination of this Agreement.

7.2 If the Company is unable, after reasonable effort, to secure Consultant’s
signature on any document needed to apply for, prosecute or defend any patent or
other intellectual property right or protection relating to Consultant Work
Product, Consultant hereby designates and appoints the Company and its duly
authorized officers and agents as its agent and attorney in fact to execute,
verify and file applications, and to do all other lawfully permitted acts
necessary to protect the Company’s intellectual property rights in the Work
Product with the same legal force and effect as if executed by Consultant.

8. Obligation to Keep Company Informed. During the term of this Agreement,
Consultant shall promptly disclose to the Company any and all Inventions,
whether or not patentable, of which Consultant becomes aware in the performance
of its services; however, Consultant shall not be obligated to disclose
information received by Consultant from others under a contractual obligation of
confidentiality.

9. Ownership of Work Product. To preclude any possible uncertainty, Consultant
agrees to execute, at the Company’s request and expense, all documents and other
instruments necessary to effectuate any assignment of the Work Product pursuant
to Section 6 of this Agreement, including without limitation, the copyright
assignment set forth as Exhibit B (“Assignment of Copyright”). In the event that
Consultant does not, for any reason, execute such documents within a reasonable
time of the Company’s request, Consultant hereby irrevocably appoints as
Consultant’s attorney-in-fact for the purpose of executing such documents on
Consultant’s behalf, which appointment is coupled with an interest.

10. Independent Contractor Relationship. Consultant’s relationship with the
Company is that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. Consultant will not be entitled to any of
the benefits which the Company may make available to its employees, including,
but not limited to, group health or life insurance, profit-sharing or retirement
benefits. Consultant is not authorized to make any representation, contract or
commitment on behalf of the Company unless specifically requested or authorized
in writing to do so by a Company officer. Consultant is solely responsible for,
and will file, on a timely basis, all tax returns and payments required to be
filed with, or made to, any federal, state or local tax authority with respect
to the performance of services and receipt of fees under this Agreement.
Consultant is solely responsible for, and must maintain adequate records of,
expenses incurred in the course of performing services under this Agreement. No
part of Consultant’s compensation will be subject to withholding by the Company
for the payment of any social security, federal, state or any other employee
payroll taxes. The Company will regularly report amounts paid to Consultant by
filing Form 1099-MISC with the Internal Revenue Service as required by law.

11. Confidential Information. Consultant agrees to hold the Company’s
Confidential Information in confidence and not to disclose such Confidential
Information to any third parties. “Confidential Information” as used in this
Agreement shall mean all information disclosed by the Company to Consultant that
is not generally known in the Company’s trade or industry and shall include,
without limitation, (a) concepts and ideas relating to the development and
distribution of content in any medium or to the products or services of the
Company or its subsidiaries or affiliates; (b) trade secrets, drawings,
inventions, know-how, software programs, and software source documents;
(c) information regarding plans for research, development, new service offerings
or products, marketing and selling, business plans, business forecasts, budgets
and unpublished financial statements, licenses and distribution arrangements,
prices and costs, suppliers and customers; (d) existence of any business
discussions, negotiations or agreements between the parties; and (e) any
information regarding the skills and compensation of employees, contractors or
other agents of the Company or its subsidiaries or affiliates. Confidential
Information also includes proprietary or confidential information of any third
party who may disclose such information to the Company or Consultant in the
course of the Company’s business. Consultant’s obligations set forth in this
Section 11 shall not apply with respect to any portion of the Confidential
Information that Consultant can document by competent proof that such portion:
(a) was in the public domain at the time it was communicated to Consultant by
the Company; (b) entered the public domain through no fault of Consultant;
(c) was in Consultant’s possession free of any obligation of confidence at the
time it was communicated to Consultant by the Company; (d) was rightfully
communicated to Consultant free of any obligation of confidence subsequent to
the time it was communicated to Consultant by the Company; (e) was independently
developed by employees, partners or agents of Consultant; or (f) was
communicated by the Company to an unaffiliated third party free of any
obligation of confidence. In addition, Consultant may disclose the Company’s
Confidential Information in response to a valid order by a court or other
governmental body, as otherwise required by law. All Confidential Information
furnished to Consultant by the Company is the sole and exclusive property of the
Company. Upon request by the Company, Consultant agrees to promptly deliver to
the Company the original and any copies of the such Confidential Information.

12. Successors and Assigns. Consultant may not subcontract or otherwise delegate
its obligations under this Agreement without the Company’s prior written
consent. Subject to the foregoing, this Agreement will be for the benefit of the
Company’s successors and assigns, and will be binding on Consultant’s assignees.
Despite any other provision of this Agreement to the contrary, Consultant may
assign this Agreement and delegate its duties hereunder to any corporation or
limited liability company controlled by Greg Quist and David Drake

13. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notice shall be sent to the addresses set forth below
or such other address as either party may specify in writing.

14. Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.

15. Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

16. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
other or subsequent breach by Consultant.

17. Injunctive Relief for Breach. Consultant’s and Company’s obligations under
this Agreement are of a unique character that gives them particular value;
breach of any of such obligations will result in irreparable and continuing
damage to the Company or Consultant for which there will be no adequate remedy
at law; and, in the event of such breach, the Company or Consultant will be
entitled to seek injunctive relief and/or a decree for specific performance, and
such other and further relief as may be proper (including monetary damages if
appropriate).

18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all services undertaken by Consultant for
the Company; provided, however, that in the event of any conflict between the
terms of this Agreement and any Project Assignment, the terms of the applicable
Project Assignment will control. This Agreement may only be changed by mutual
agreement of authorized representatives of the parties in writing.

In Witness Whereof, the parties have executed this Agreement as of the Effective
Date.

     
“Company”
  “Consultant”
 
   
JMAR Technologies, INC.
  The LXT Group
 
   
By: /s/ RONALD A. WALROD
  By: /s/ GREG QUIST
 
   
Name: Ronald A. Walrod
  Name: Greg Quist, general partner
 
   
Title: Chief Executive Officer
Escondido, California 92029
  2166 Weiss Way


 
   
5800 Armada Drive
Carlsbad, California 92064
 
By: /s/ DAVID DRAKE
 
   
 
  Name: David Drake, general partner



  325   Rock Ridge Place

Escondido, California 92029

1

Exhibit A

DESCRIPTION OF SERVICES/PROJECT ASSIGNMENT
UNDER CONSULTING AGREEMENT FOR TECHNICAL AND OTHER SERVICES

Dated: January ___, 2005

description of services/project:

Schedule of Work:

In Witness Whereof, the parties have executed this Exhibit A to Consulting
Agreement for Technical or Other Services as of the date first written above.

     
“Company”
  “Consultant”
 
   
JMAR Technologies, INC.
  The LXT Group

By: By:     

     
Name:     
  Name: Greg Quist, general partner
 
   
Title:     
 


By:     

Name: David Drake, general partner

2

Exhibit B

ASSIGNMENT OF COPYRIGHT

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to the Company and its successors and assigns, the
copyright in and to the following work, which was created by the following
indicated author(s):

Title:

Author(s):

Copyright Office Identification No. (if any):

and all of the right, title and interest of the undersigned, vested and
contingent, therein and thereto.

Executed this      day of      , 2005.

Signature:

Printed Name:

3